Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 1 of 41 PageID #: 51




                                                                                    GOVERNMENT
                                                                                      EXHIBIT

                                                                                        1
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 2 of 41 PageID #: 52




                                                                            GOVERNMENT
                                                                              EXHIBIT

                                                                                    2
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 3 of 41 PageID #: 53




                                                                                    GOVERNMENT
                                                                                      EXHIBIT

                                                                                        3
4/9/2019Case                                    Electronic
               6:19-cr-00183-RRS-CBW Document 22-1    FiledJournal
                                                              06/17/19 Page 4 of 41 PageID #: 54

                                         ST# 0543 OP# 00007639 TE# 07 TR# 09235

                                         2G GAS CAN    088785300266S     13.86           AD
                                         10PK SHOP     073785778891S       2.84          AD
                                         BIC LIGHTER 007033091146S         1.48          AD
                                         TE# 07 OP# 00007639 TR# 09235
                                         DT 032519 TM 235700
                                         DATE: 09/30/1997
                                         TE# 07 OP# 00007639 TR# 09235
                                         DT 032519 TM 235719
                                         CUPCAKE       008130800372S       7.98          A
                                         TE# 07 OP# 00007639 TR# 09235
                                         DT 032519 TM 235721
                                         BNLS CHOPS    020566000000SF      4.73          B
                                                            SUBTOTAL     30.89
                                         EMV TENDER APPROVED ONLINE # 268302
                                         CAMT 000000003414
                                         US DEBIT
                                         AID A0000000980840
                                         ICC 0840 en
                                         TVR 8080048000 CVMR 420000 ARC 00
                                         TC A8D0F7ED77E39809
                                         IAD 4B4C1BBFDF94170E3030
                                         ATC 0372 UP# 330C5AA6 TSI 6800
                                         TERMINAL # 283800260
                                         *Pin Verified
                                         TE# 07 OP# 00007639 TR# 09235
                                         DT 032519 TM 235745
                                         BIN 406042
                                                 SALES TAX 1               2.93
                                                 SALES TAX 2               0.32
                                                               TOTAL     34.14
                                         ACCOUNT NUMBER 2429
                                                          DEBIT TEND     34.14
                                                          CHANGE DUE       0.00
                                         EFT DEBIT        PAY FROM PRIMARY
                                            34.14 TOTAL PURCHASE
                                         US DEBIT        **** **** **** 2429 I           0
                                         EXPIRATION DATE 2003
                                         REF # 908500172969
                                         NETWORK ID. 0076 APPR CODE 268302
                                         TERMINAL # MX800260
                                                   03/25/19    23:57:45


                                                     ***SURVEY OFFERED***

                                              TC# 9533 0361 2423 4550 8259
                                                  03/25/19     23:57:51




                                                                                                                      GOVERNMENT
                                                                                                                        EXHIBIT

                                                                                                                          4


https://electronicjournal.prod.walmart.com/ej/US/543/20190325/0?state=eyJmaWx0ZXIxNiI6dHJ1ZSwiZmlsdGVyRU9EIjp0cnVlLCJzaG93UmV2ZW51…   1/1
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 5 of 41 PageID #: 55




                                                                                    GOVERNMENT
                                                                                      EXHIBIT

                                                                                        5
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 6 of 41 PageID #: 56




                                                                                    GOVERNMENT
                                                                                      EXHIBIT

                                                                                        6
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 7 of 41 PageID #: 57




                                                                                    GOVERNMENT
                                                                                      EXHIBIT

                                                                                        7
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 8 of 41 PageID #: 58




                                                                                    GOVERNMENT
                                                                                      EXHIBIT

                                                                                        8
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 9 of 41 PageID #: 59




                                                                                    GOVERNMENT
                                                                                      EXHIBIT

                                                                                        9
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 10 of 41 PageID #: 60




                                                                             GOVERNMENT
                                                                               EXHIBIT

                                                                                12
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 11 of 41 PageID #: 61




                                                                                     GOVERNMENT
                                                                                       EXHIBIT

                                                                                        17
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 12 of 41 PageID #: 62

                                                                                                         ,1



                                                                                   3l28l20t9 s:02:07   AM

  I also have it in black & white




             Holden Matthews
                                                                                              3l28l2rl9 i:ll8:20         *
             I like   blue
                                                                                                                             ,


             Holden Matthews

             It's iike your own personal stan'rp
                                                                                              3/28/2OIES,OS,:Z nrl




                                                                                                         r'
                                                                                                                                 I
                                                                                   3l28l2OL9 5:08:52 AM
  For the cold look-!-

                                                                                                                   GOVERNMENT




                                                                                                                         ^I
                                                                                                                     EXHIBIT

                                                                                                                         18
             Holden Matthevus
                                                                                              3/31/2}fi 8:15:03
             What's up brother



                                                                                                         ,/


                                                                                   3/3112019 2iL2i34   PM

  Just waking up how are you?



                                                                                                                             I
             Holden Matthews

             i'm just waking up lol stayed up all night babysitting my drunk ass corrstn
                                                                                             3l3ll21l9        10:C5:00   PM



                                                                                                                             I
                                                                                                                             I
             Holden Matthews
                                                                                               4/Ll2O19 2:07r33
             So teli me my brother are you a satanist?
                                                                                                                         ^I


                                                                                                        r'

                                                                                    4/t/20t9 2:07:51 AM
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 13 of 41 PageID #: 63

   Luciferian- !-




               Holden Mattltews

               So you hate Christians and their fuekinq chureh right   ?
                                                                                      4/U2AL9 2:88        *^*l
                                                                                               ,/


                                                                           4/l/2O19 2:09:06 AM
   Of course-!-




               llolden Matthews
               Well   I have something to show yrru
                                                                                      4lr/2019      2   09:35,{M


                                                                                                                 I
               !.lolden Mattlrew*
                                                                                      4/V2Al9 2;09:4C        *
               Check this out
                                                                                                                 |


               llolden Matthews
                                                                                      4/r/2A19 2:1C:31       *
               This shit scared kadesh
                                                                                                                 |

                                                                                                                 /
               Hslden Matthews
                                                                                      4/L/2OL9 2:10:59 AM




               Click ta play the video attachment.
               You sent a video.




                                                                                               ,/

                                                                           4/t/20tg 2itti57   AM

  Awsome-!- -!-       -!- -!- -!-
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 14 of 41 PageID #: 64
                                                                  4/L/2OL9 2:12:10 AM

  Let   it burn-l- -!-




               Holden Mat€hettvs

               l-ister tc   ta;t   soune C:;** *aha oe**tii:":l
                                                                                        ,l
                ["{olden Mxt*}:etnrs

               Th*re rvas abscirirsly rtthing ief: t::y **da




                *{olden Mxtt}tews
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 15 of 41 PageID #: 65




             You sent e phcac.




                                                                                                              /
                                                                                          4/U2019 2iL4i07 AM
  Brick?




             Holdem Mattltews
                                                                                                     r,-:'./:;:, i : L5:09 Al,1
             lhat's ali that's left lrnao yea I had t: gc inside the thinq t*   *t   il




                                                                                          4/tl2019 2:16:38   AM

  Kadesh scared cause he sheep in wolves clothes... Perhaps be careful he may snitch-!- Dudes
  weird-!-




             Holden Matthews
                                                                                                     4.r':/201.9   2   :   i8: 30   Ai4

             l**h I x*ul* l*: xc l*li r,n anyi-hinE pe:iod,dude thinks tir* g*vcr;:rnent is ri:*le1:x* *'r; *l ail
             lime; i;:::* he's parer*irI,he: a;!u*liy givi*g :..*p *r 5i*ek metal,he :::i* h* just wants i:is i:;rr:3 t*
             fade i*le *bsei.irity
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 16 of 41 PageID #: 66



                                                                                                        r'

                                                                                   4/L/2OL9 2:L9:42 AM
   It will,.. Good   music though liked his style-!-




                                                                                                                  I
              Holden Matthewrs
                                                                                               4lU?AL9 2;20:27   AM

              Hell yea he has cool music he even sent me a T-shirt,he's a gr:od dude bul when it eomes to real
              shit he's a coward lol



                                                                                                                  1
              Holden Matthews

              I fucking hate the media so much dude



                                                                                                        ,/


                                                                                  4/5l20t9 tl:24:27    PM

   Me too brother-!-




              Holden Matthews

              Of course they are makinE it a race thing
                                                                                             4/5l21l9 L1:26:06




                                                                                                        ,/
                                                                                                                  I
                                                                                                                 PM




                                                                                  415/20L9 1-l:26122   PM

  Yeah fuck them-l-




                                                                                                                  ;
              Holden Matthews
                                                                                             1l5l2A\9 l1:29:25   PM


                rr$&   AT&T       LTE                     6.27 PM                                      LE,
                        RYAN MILLS I LAFAYETTE DAILY
                        ADVERTISER | 22 hours ago


                                        fJ                   E
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 17 of 41 PageID #: 67




                      Local and state law enforcement and fire
                      officials discussed the three church fires that
                      have broken out in St. Landry Parish at a p!'ess
                      conference Thursday.
                      RYAN MILLS, RYAN.MILLS@NAPLESNEWS.COM; 239-
                      263-4784


                      Fires that destroyed three predominantly
                     black St. Landry Parish Baptist churches in
                     the last 1O days are clearly suspicious, the
                     state's top fire investigator acknowledged
                     Thursday, adding that they've discovered
                     several "patterns" at the three crime
                      scenes.

          Ye r.:   ssni   r l*t:t.



          *q***ex &{xt*k*w*
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 18 of 41 PageID #: 68
                                                                  lj5/2A\* Lir29:37   Fl.{



           U$6   AT&T LTE                     5:28 PM
                 Irrlll.l-lrts Ll.tE LlllEE urcLzED.
                                                                         **   E'
                 "There certainly is a commonality," he said.
                 *Whether  that leads to a person or persons
                 or groups, we just don t know. And that's
                 not unusual for us not to know at this
                 point."




                 Mt. Pleasant Baptist Church in St. Landry Parish
                 damaged in a fire Thursday.
                 FREDDTE HERPTN/DATLY WORLD



                 The fact that      it is three black Baptist
                 churches in the same narish is obviouslv a
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 19 of 41 PageID #: 69


                 pattern. 'And there are several other
                 pattems," Brownlng added.
          You sent a photo.



                                                                                                    r'
          Holden Matthews
                                                                            4/5/20t9 7!:44t75   *
          Baptist churches just have a lot of wood on them lol
                                                                                                    |


          Holden Matthews
                                                                            4/5/2A:s    l!:44:44*
          Catholic Churches are iike solid fucking rock
                                                                                                    |

                                                                                    r'

                                                                 41612019 12:08:Q3 AM
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 20 of 41 PageID #: 70
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 21 of 41 PageID #: 71



                                                                                                             ↙

                                                                                        3/29/2019 4:16:26 AM
   I can help you
                                                                                                             ↗
   Holden Matthews
                                                                                        3/29/2019 4:18:35 AM
   Hell yea dude we can help each other. Louisiana needs more real metal
                                                                                                             ↙

                                                                                        3/29/2019 4:18:52 AM
   I need to get you that laptop
                                                                                                             ↗
   Holden Matthews
                                                                                        3/29/2019 4:20:46 AM
   Dude I’d appreciate that so much that’s like the main thing keeping me out of the game
                                                                                                             ↙

                                                                                        3/29/2019 4:21:50 AM
   What would you call your label?
                                                                                                             ↗
   Holden Matthews
                                                                                        3/29/2019 4:24:06 AM
   I thought about it last night and I really like the name Soul Rotting Records “music to burn to”
                                                                                                             ↙

                                                                                        3/29/2019 4:24:24 AM
   That's killer!!!
                                                                                                             ↙

                                                                                        3/29/2019 4:26:07 AM
   Love it
                                                                                                             ↗
   Holden Matthews
                                                                                        3/29/2019 4:26:37 AM
   Thanks man, dude I’m surprised a lot of these names aren’t taken, like Pagan Carnage
                                                                                                             ↙

                                                                                        3/29/2019 4:28:03 AM
   Make a big contract for blood ov Alyda under your label and make gärd pay you for us to switch to
   candlelight lol
                                                                                                             ↗
   Holden Matthews
                                                                                        3/29/2019 4:42:02 AM
   Lol
                                                                                                             ↗
   Holden Matthews
                                                                                        3/29/2019 6:15:34 AM
   It would really all depend on sales
                                                                                                             ↗
   Holden Matthews
                                                                                        3/29/2019 8:42:45 AM
                                                                                                GOVERNMENT
                                                                                                  EXHIBIT

                                                                                                      19
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 22 of 41 PageID #: 72



   You see brother,I don’t think candlelight....or any record label will accept the cover art for the ep/or
   album I’m not sure what I’m using what for but it’s a bit extreme for them
                                                                                                              ↙

                                                                                          3/29/2019 7:27:01 PM
   Most of then are Satanist lol
                                                                                                              ↗
   Holden Matthews
                                                                                          3/29/2019 8:08:56 PM
   Yea but dude I’m talking next level shit,I’ll tell you more in detail when I see you. Let’s just say Pagan
   Carnage lived up to the name. I ain’t no damn poser I practice what I preach
                                                                                                              ↗
   Holden Matthews
                                                                                          3/29/2019 8:09:35 PM
   If you want to know what I’m talking about google “port barre ⛪”
                                                                                                              ↙

                                                                                          3/30/2019 3:17:27 AM
   The place in Louisiana?
                                                                                                              ↗
   Holden Matthews
                                                                                          3/30/2019 3:20:42 AM
   Yea
                                                                                                              ↗
   Holden Matthews
                                                                                          3/30/2019 8:20:57 AM
   Wrote a song in one night lol
                                                                                                              ↗
   Holden Matthews
                                                                                          3/30/2019 9:41:45 PM
   Skies are bleeding,the angels are crying,slowly but surely the pain is subsiding. With each weakening
   breath I hear Funeral bells,soon to retake my high place in hell

   I’ve felt church’s wrath,none of Christ’s love
   As rain pours down and god laughs up above
   Burnt at the stake, rain extinguished the flame
   But after my corpse has been charred and maimed

   (When I return, churches will burn
   Crosses inverted, nuns raped and perverted)

   As I enter unholy domain
   And vow to become god greatest bane
   Satans own blood now flows through my veins
   As I ride up to heaven, intentions profane
   (Chorus)
                                                                                                              ↙

                                                                                         3/31/2019 12:33:43 AM
   Bruh!!
                                                                                                              ↙

                                                                                         3/31/2019 12:33:53 AM
   That's straight up!! Lol
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 23 of 41 PageID #: 73



                                                                                                         ↗
   Holden Matthews
                                                                                     3/31/2019 12:36:29 AM
   It actually tells a story of a burned witch
                                                                                                         ↗
   Holden Matthews
                                                                                     3/31/2019 12:48:34 AM
   Crazy part is it was triggered by my firms telling me about his tooth ache lmao he took some pain pills
   and told me “slowly but surely the pain is subsiding” and I was like,dude let me use these as lyrics
                                                                                                         ↙

                                                                                       3/31/2019 6:18:22 AM
   Dammit! Bro! Your finding everyday life and making music!!! I feel like a proud father LMAO
                                                                                                         ↗
   Holden Matthews
                                                                                       3/31/2019 6:43:47 AM
   Haha yea dude
                                                                                                         ↗
   Holden Matthews
                                                                                       3/31/2019 6:55:31 AM
   I love making it
                                                                                                         ↗
   Holden Matthews
                                                                                       4/2/2019 11:29:31 PM
   What’s up brother
                                                                                                         ↙

                                                                                        4/3/2019 4:02:44 AM
   What's up my kindred!!!
                                                                                                         ↗
   Holden Matthews
                                                                                        4/3/2019 4:08:16 AM
   Just working on music
                                                                                                         ↙

                                                                                        4/3/2019 4:08:55 AM
   I been working on the building. I will rape my guitar tomorrow
                                                                                                         ↙

                                                                                        4/3/2019 4:09:22 AM
   I sent your video to a few friends in Norway. Loved it
                                                                                                         ↗
   Holden Matthews
                                                                                        4/3/2019 4:23:52 AM
   Oh shot dude that’s awesome
                                                                                                         ↙

                                                                                        4/3/2019 4:25:35 AM
   They said where was this cat in the 80's lol
                                                                                                         ↙

                                                                                        4/3/2019 4:25:46 AM
   Said is raw!!!
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 24 of 41 PageID #: 74



                                                                                       ↗
   Holden Matthews
                                                                     4/3/2019 4:25:56 AM
   Haha nice dude
                                                                                       ↗
   Holden Matthews
                                                                     4/3/2019 4:26:02 AM
   That’s fucking awesome
                                                                                       ↗
   Holden Matthews
                                                                     4/3/2019 6:53:31 AM
   So your cousin actually works in candlelight?
                                                                                       ↗
   Holden Matthews
                                                                     4/3/2019 7:14:35 AM
   That’s awesome
                                                                                       ↗
   Holden Matthews
                                                                     4/3/2019 10:11:03 PM
   Burnt offerings

   Starry night,moon is bright,soon the skies will fill with smoke
   Fire spews, from the pews
   Ancient gods it may invoke
   His ravens caw, struck in awe
   Pagan fires still burning bright
   As the church falls, now ashes once walls
   Odin smiles in pure delight
   This is a war, you’ll know what for
   2 thousand years of oppression
   By dragons breath, church put to its death
   Men of god face depression
                                                                                       ↙

                                                                     4/4/2019 2:13:36 AM
   The truth!!!!
                                                                                       ↗
   Holden Matthews
                                                                     4/4/2019 2:19:07 AM
   Miiiiight be based on real events lol
                                                                                       ↙

                                                                     4/4/2019 3:51:28 AM
   Of course!
                                                                                       ↙

                                                                     4/4/2019 3:51:47 AM
   It's dammed to happen
                                                                                       ↗
   Holden Matthews
                                                                     4/4/2019 4:11:48 AM
   You been watching the news?
                                                                                       ↙
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 25 of 41 PageID #: 75




                                                                                   4/4/2019 4:13:53 AM
   I looked. I didn't know what to look far lol
                                                                                                    ↗
   Holden Matthews
                                                                                   4/4/2019 4:17:06 AM
   “St Landry church”
                                                                                                    ↗
   Holden Matthews
                                                                                   4/4/2019 4:17:15 AM
   Church’s*
                                                                                                    ↙

                                                                                   4/4/2019 4:26:27 AM
   Praise you!!
                                                                                                    ↙

                                                                                   4/4/2019 4:26:28 AM
   You have the fucking balls most wish they had!!
                                                                                                    ↙

                                                                                   4/4/2019 4:26:39 AM
   We have a black circle now
                                                                                                    ↗
   Holden Matthews
                                                                                   4/4/2019 4:38:25 AM
   Yhaha hell yea
                                                                                                    ↙

                                                                                   4/4/2019 4:39:13 AM
   More coming down?
                                                                                                    ↗
   Holden Matthews
                                                                                   4/4/2019 4:41:07 AM
   Possibly tonight lol
                                                                                                    ↗
   Holden Matthews
                                                                                   4/4/2019 4:41:24 AM
   I’ll show you done pics next time we meet
                                                                                                    ↙

                                                                                   4/4/2019 4:41:32 AM
   Kool
                                                                                                    ↙

                                                                                   4/4/2019 4:42:15 AM
   We need to get everyone together and talk. I'm sure Brian would love it too!!
                                                                                                    ↗
   Holden Matthews
                                                                                   4/4/2019 4:44:35 AM
   Haha hell he
                                                                                                    ↗
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 26 of 41 PageID #: 76



   Holden Matthews
                                                                 4/4/2019 4:44:38 AM
   Yea*
                                                                                  ↙

                                                                 4/4/2019 4:45:11 AM
   Brother!
                                                                                  ↗
   Holden Matthews
                                                                 4/4/2019 4:46:58 AM
   Yea I got cool pics
                                                                                  ↙

                                                                 4/4/2019 4:47:52 AM
   Good!
                                                                                  ↙

                                                                 4/4/2019 4:48:01 AM
   Hails!!!!
                                                                                  ↙

                                                                 4/4/2019 4:48:17 AM
   You went alone?
                                                                                  ↗
   Holden Matthews
                                                                 4/4/2019 4:48:28 AM
   Yea both times
                                                                                  ↙

                                                                 4/4/2019 4:51:14 AM
   Dammit bro! Balls
                                                                                  ↗
   Holden Matthews
                                                                 4/4/2019 4:52:52 AM
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 27 of 41 PageID #: 77

                                                                                             ?
              Holden Matthews

              High school?
                                                                    3l3A/24]9 11:16:10




                                                                               r'
                                                                                           PM



                                                                                                 I
                                                         3l3Ol2OL9 11:19:08   PM

  Yeah




                                                                               '1


                                                         3/3O/2O19 11:19:10   PM

  Last year




              Holden Matthews

              Hell yea dude
                                                                    3/3012019 1L:46r28     PM



                                                                                             I
              Holden Matthews

              Ever hear from kadesh?
                                                                     4/l/2019 12:36:44




                                                                               ,/
                                                                                           PM




                                                                                             I
                                                          4/t/2O19 12:38:41   PM

  Nope




              Holden Matthews
                                                                     4/7/2019 72:52'.A2    rI
              Just fucking disappeared




              Holden Matthews

              Dude what do you think     I should do
                                                                     4/r/zo7sro,ta'o+ pri

                                                                                             I
                                                                                             7
              Holden Matthews
                                                                     4/ L/2O1"5 10: L4:2E Pl,!

                                                                                            GOVERNMENT
                                                                                              EXHIBIT

                                                                                                 20
       Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 28 of 41 PageID #: 78

                   HAVe a reall)t extrerne album coYer f6r an ep or should   I   uSe it fOl an album




                                                                                                                  tl


                                                                                             4h120t910:31:06     PM


ffi      Ep, invest everythlng in the present
ffi"
                                                                                                                  ,r


                                                                                             4Y2Ag     1O;31:12 PM

         Fuek future




                                                                                                                             ?
                   Hslden ilatth€$rg
                                                                                                          4luzolg 10137:17*
                   Daml true
                                                                                                                             |

                                                                                                                             t



                                                                                                                              I
                    Holden Matthews

                   I think it's gonna be self titled



                                                                                                                  ,1


                                                                                              4lVl0tg 10:37:33 PIr'l
         Great




                    Holden ltlatthera''3

                    Which one,neither are official these are just ideas



                                                                                                                             ?
                    Holden Mafthews
                                                                                                          4/t/?.OLg t0:38r01 PM
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 29 of 41 PageID #: 79




          You sent a photc.




                                                                                                   I
          Holden Matthews
                                                                  ti/ l/ 2*   lE   10: 38: 0;l.   rI
          Or



                                                                                                   /
          Holden Mattlxevus
                                                                  tt; 1 l2*a.3 10:3S:      0*     Pl4
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 30 of 41 PageID #: 80




             You senl a ph*le.




             tr"*alden   Matthews

             uVnich one   y;u.;nu r"rior:?



                                                                             ,/


                                                          4/2/20L9 12:19:52 AM
  You burned this?



                                                                             ,/


                                                          4/2/20L9 t2:2O:O7 AM
   Is that a church?
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 31 of 41 PageID #: 81



            Holden ilatthaws,

            Yes




                                                                                {
                                                          ryAz0li L2t27fil    ttt4

  That's a church?



                                                                                I

                                                          4l2l20|g L2:27:O7   Ai4

  Wtf man




                                                                                              I
            Flolden lilatthews
                                                                     4l2l21lg 12:27:09 AM
            Y€a baptlst




            Holden Matthews

            Whlch is a seqt of Christianity



                                                                                {
                                                          4lU2O19 12:28141 Al'l
  So is thls ln the news?




             Holden Matthewg

             Yea hold on




                                                                                ,l

                                                          4tU?OLg 12128:53 AM
  Local news



                                                                                              7
               Holden Mattherue
                                                                     4lzlzgtg       12r,29$0 AM
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 32 of 41 PageID #: 82

            My local news



                                                                               r'

                                                          4/2l2il9   12:29:13 AM

  Show



                                                                                             /
             Holden Matthews
                                                                       41212A19 12:30:13 AM




                                                                               {
                                                          4/2/20t9 12:30:58   AM

  Whoa



                                                                               ,/


                                                          412/2019 12:31:03 AM

  Damn man




             Holden Matthews

            Yea it was actually surprisingly easy
                                                                       41212*19 12:31:24 A   .l
                                                                               r'

                                                          4/2/2Ot9 12:31:39 AM
  Damn i am speechless dude



                                                                               {
                                                          4/2l2ll9   12:31:55 AM

  That art needs a better logo
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 33 of 41 PageID #: 83


            Holden Matthews
                                                                                                 4/2/20191-2:31":59
                                                                                                                       ^,
            I think kadesh got scared
                                                                                                                           I
                                                                                                          ,/


                                                                                     4/2/2Ot9 12:32:01 AM

  Did you take more pictures?




            Holden Matthews
                                                                                                 4/Z/2Ot9 t2

            But   I   mean you can't possibly get in trouble you in a completely different country




                                                                                                          '/

                                                                                     4/2l2OI9 12:32:45   AM

  Okay?




            Holden Matthews
                                                                                                  4/2/2079 L2:33:47    *
            Yea check this out
                                                                                                                           |

                                                                                                                           t
            Holden Matthews
                                                                                                  4/2/2i79 12:33r36    AM




            Click to play the video attachment.
            You sent a video,




                                                                                                          ,/

                                                                                     4l2l2lt9   12:34:06 AM

  Wow man




            Holden Matthews

            Can't tell anyone about this,not right now
                                                                                                  4/2/2879 L2:34:t)8   AM



                                                                                                                            I
      Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 34 of 41 PageID #: 84

                                                                                                                     (
                                                                                             41U20L912134:17 AM

         This is so awesome



                                                                                                                     I

                                                                                             4lU2Ol9 t2t3/.t22   At4

          I wontt


                                                                                                                     r'

                                                                                             4/A2OL912:34:30 AM

          I won't tell anyone


                                                                                                                                /
                       Holden Matthews
                                                                                                        4U2AL9 1?136106 AM
                       Yea I think I like the one with m€ photoghopped in fiont of it that way they can tell   itt   a ehurch
                       but not able to identif,r it lol



                                                                                                                     I

                                                                                             4|A2OL912:36:31 AM

                  so I'll do the photoshop work
ffi*"h
                                                                                                                                /


                                                                                                                                I
                       Holden Matthews

                       Damn thanks



                                                                                                                     r'

                                                                                              412120L912:35:43 AM

                 send high definition plctures to my €mail
ffiJ,st
                                                                                                                     I

                                                                                              4l2l20Lg 12:36:58 AM
          tll   do the logo, it's almost done
ffi
      Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 35 of 41 PageID #: 85
                                                                                41U201912:37:49 AM

              you scared vou might get caught?
W^re
                                                                                                       ,/

                                                                                4lA20P   12139:59   Al'.'l


        *is   must fieet so good
ffi
                                                                                                        r'

                                                                                4l2l2OLC 12:40:00 A!{


ffi"'"''n
                                                                                                             /
                    Holden lrlatthewo
                                                                                           4|UZAL912:45r25
                    Not really scared there's literally no evidence lol
                                                                                                             ^I


                    Holden Matthews

                    No physical evidence




                    Holden ilatthewq

                    It's been a week and they still don't know what caused it



                                                                                                              /


                                                                                                              I
                    Holden Matthews

                    Might do another tonight



                                                                                                        ,/

                                                                                4lU2Or912:57:29      AM

        Another church?



                                                                                                         {
                                                                                $UZAL912r57;32       AM

         Dude wtf
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 36 of 41 PageID #: 86

                                                                                                           {
                                                                                      4l2l2itg   12:57:36 AM

  You'll get caught



                                                                                                                        /


                                                                                                                        I
             Holden Matthews

             Nah




                                                                                                                        I




                                                                                                                        I
             Holden Matthews

             Dude this is for all the oppression and suffering they have caused to everyone



                                                                                                                        /
             Holden Matthews
                                                                                                   412/2AB 12:59:02    AM

             Pretty much every race every type of people in the wortd has been forced into becoming christian




             Holden Matthews
                                                                                                    4/2/24$     1:06:54^I
             I want them to lucking understand      itt   arson,I want them to be scared




                                                                                                         01e 1:07:16
                                  ;:een
                                                                                                                       ^I
             -:':J;'         -
                                           done ror a whire rhey wi, watch the churches rrr.e r,orl/a1



                                                                                                           ,1



                                                                                       4l2l2OL9 1:33:31 AM
   Be careful man




             Holden Matthews
                                                                                                    4/2/20191:56:02
                                                                                                                       ^I
             Yea    Ik but these are all out in the country


                                                                                                                        7

             Holden Matthews
                                                                                                    4IUZAE 7:26:04     AM
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 37 of 41 PageID #: 87

          Hahahahaaaaa     I can se* the glow from my house




          Holden l{atthewr

          Do you get American news?




                                                                                   tl

                                                              41312019 12:54148 AM




          Holden Matthews

          Hold on   I got you




          Holden Matthetrs
                                                                           4t3t?:arg    12r55r34^I
          This is from this rnorning



                                                                                   I

                                                              4l3lzitg   12:55:36 AM
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 38 of 41 PageID #: 88




                                                                   GOVERNMENT
                                                                     EXHIBIT

                                                                      21
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 39 of 41 PageID #: 89




                                                                                     GOVERNMENT
                                                                                       EXHIBIT

                                                                                        22
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 40 of 41 PageID #: 90




                                                                                     GOVERNMENT
                                                                                       EXHIBIT

                                                                                        23
Case 6:19-cr-00183-RRS-CBW Document 22-1 Filed 06/17/19 Page 41 of 41 PageID #: 91




                                                                                     GOVERNMENT
                                                                                       EXHIBIT

                                                                                        24
